        Case 4:18-cv-00251-JRH-JEG Document 15 Filed 11/20/18 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION

    ALTAMAHA RIVERKEEPER and ONE
    HUNDRED MILES

         Plaintiffs,

         v.                                            Docket No. 4:18-cv-00251- JRH -JEG

    THE UNITED STATES ARMY CORPS OF
    ENGINEERS et al.,

         Defendants.


              PLAINTIFFS’ MOTION FOR EXPEDITED CONSIDERATION


        This case challenges a permit issued by the U.S. Army Corps of Engineers to Sea Island

Acquisition LLC (d.b.a. Sea Island Company), allowing the company to construct a 350-foot

long T-head groin on the Sea Island Spit and to dredge and pump between 1,315,000 and

2,500,000 cubic yards of sand from an offshore source to the Sea Island beach. On October 31,

2018, the same day Plaintiffs filed their Complaint, Plaintiffs also filed a Motion for Preliminary

Injunction, ECF No. 5. In that Motion, Plaintiffs explained that they would suffer an irreparable

injury absent preliminary relief. 1

        Among other things, the proposed project will harm the sand-sharing system, trigger

accelerated erosion, and may cause the Spit to break apart—none of which could be

compensated for with money damages. The proposed project is also likely to harm federally


1
 As the Supreme Court has acknowledged, “[e]nvironmental injury, by its nature, can seldom be
adequately remedied by money damages and is often permanent or at least of long
duration, i.e., irreparable. If such injury is sufficiently likely, therefore, the balance of harms will
usually favor the issuance of an injunction to protect the environment.” Amoco Production Co. v.
Village of Gambell, 480 U.S. 531, 545 (1987); see also U.S. v. Jenkins, 714 F. Supp. 2d at 1221-
22 (noting that “a court may more readily find that an environmental injury is ‘irreparable’”).
                                                   1
       Case 4:18-cv-00251-JRH-JEG Document 15 Filed 11/20/18 Page 2 of 3



threatened and endangered wildlife, as well as essential fish habitat and other non-listed

wildlife—again, none of which could be compensated for with money damages.

       The permit allowed Sea Island Acquisition to begin construction of the T-head groin on

November 1, 2018, following the conclusion of sea turtle nesting season. On November 13,

counsel for Sea Island indicated to Plaintiffs that Sea Island had begun construction of the T-

head groin. On November 19, a representative of Plaintiffs traveled to Sea Island to observe the

extent of the construction, taking the photograph below.




             Photograph taken November 19, 2018 showing ongoing construction of T-head groin

       Despite the ongoing harm, Sea Island has pushed to delay briefing of Plaintiffs’ Motion

for Preliminary Injunction even further, in an apparent effort to delay the resolution of Plaintiffs’

Motion until after the T-head groin has been constructed.

       Given the ongoing and irreparable harm suffered by Plaintiffs, as well as the Proposed

Intervenors’ attempt to further delay the resolution of Plaintiffs’ Motion, Plaintiffs request
                                                   2
       Case 4:18-cv-00251-JRH-JEG Document 15 Filed 11/20/18 Page 3 of 3



expedited consideration of their Motion for Preliminary Injunction, ECF No. 5, and, if it would

be helpful to the Court, a hearing on this matter.

       Respectfully submitted this 20th day of November, 2018.

                                                         SOUTHERN ENVIRONMENTAL
                                                         LAW CENTER

                                                         /s/ William W. Sapp
                                                         William W. Sapp
                                                         Georgia Bar No. 626435
                                                         Megan Hinkle Huynh
                                                         Georgia Bar No. 877345
                                                         Admitted pro hac vice
                                                         Bob Sherrier
                                                         Georgia Bar No. 979890
                                                         Pro hac vice motion forthcoming
                                                         Ten 10th Street NW, Suite 1050
                                                         Atlanta, Georgia 30309
                                                         Phone: (404) 521-9900
                                                         Fax: (404) 521-9909
                                                         bsapp@selcga.org
                                                         mhuynh@selcga.org
                                                         bsherrier@selcga.org

                                                         Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I certify that on November 20, 2018, I electronically filed the foregoing Motion for

Expedited Consideration with the Clerk of Court using the CM/ECF system.


                                                     /s/ William W. Sapp




                                                     3
